DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 8/2/2021 are acknowledged.  Claims 11 and 19 are amended; claims 1-10, 12-15 and 17-18 are canceled; no claims are withdrawn; claims 11, 16 and 19 are pending and have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 119(a), 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).


Claim Rejections - 35 USC § 112
The rejection of claims 15 and 17 under 35 U.S.C. § 112(d), as set forth at pp. 3-4 of the previous Office Action, is moot due to cancelation of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 11 and 15-19 under 35 U.S.C. § 103(a) over Sunaga et al., US 2012/0156448 (cited on IDS, 2/8/2017; herein “Sunaga”) in view of DeSimone et al., US 8263129, issued 9/11/2012 (cite A, PTO-892, 11/23/2018; herein “DeSimone”), Shirasu et al., US 2005/0153438 (cite A, PTO-892, 9/23/2020; herein “Shirasu”), Io et al., JP 2007-177046 (cited on IDS, 2/8/2017; herein “Io”), Miyauchi et al., US 2004/0125266 (cite C, PTO-892, 11/23/2018; herein “Miyauchi”), Okano et al., US 2006/0234377 (cite A, PTO-892, 3/16/2020; herein “Okano”) and  Tuteja et al., US 2010/0316842 (cite B, PTO-892, 11/23/2018; herein “Tuteja”) as set forth at pp. 14-15  of the previous Office Action, is moot because claims 11, 16 and 19 are rejected over Sunaga in view of DeSimone, Shirasu, Io, Miyauchi and Okano as set forth below and claims 15 and 17 have been canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al., US 2012/0156448 (cited on IDS, 2/8/2017; herein “Sunaga”) in view of DeSimone et al., US 8263129, issued 9/11/2012 (cite A, PTO-892, 11/23/2018; herein “DeSimone”), Shirasu et al., US 2005/0153438 (cite A, PTO-892, 9/23/2020; herein “Shirasu”), Io et al., JP 2007-177046 (cited on IDS, 2/8/2017; herein “Io”), Miyauchi et al., US 2004/0125266 (cite C, PTO-892, 11/23/2018; herein “Miyauchi”) and Okano et al., US 2006/0234377 (cite A, PTO-892, 3/16/2020; herein “Okano”).
Sunaga teaches a fluorine-containing cyclic olefin polymer composition comprising a fluorine-containing cyclic olefin polymer (A) containing a repeating structural unit represented by the general formula (1) and having a fluorine atom content rate of 40 to 75% by mass; a photocurable compound (B); and a photocuring initiator (C) (Abst.; [0015, [0017-19], [0031], [0052], [0065], [0067-74], [0531], [0782-5]; pp. 31-32, claims 1, 7 and 16), wherein formula (1) of Sunaga is the same as Formula (1) of 
Sunaga teaches that the fluorine-containing cyclic olefin polymer composition is a resin molding product having a fine pattern over its surface [0002], i.e. a substrate, and teaches that the substrate can be used as a biochip or a microreactor chip (Id.), i.e. a medical instrument.
Although Sunaga teaches using the fluorine-containing cyclic olefin polymer substrates as a medical instrument, e.g. as a biochip or as a microreactor chip, Sunaga doesn’t specifically recite that cells are in contact with or held on a surface of the substrate; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to contact or hold cells on the surface of the substrate of Sunaga as evidenced by DeSimone.
DeSimone also teaches patterned substrates comprised of fluorinated polymers (Abst.) wherein the patterned substrate material comprises a fluoroolefin material, a fluorinated thermoplastic elastomer, or a polymer formed from a fluorinated monomer or fluorinated oligomer that can be polymerized or crosslinked by a metathesis polymerization reaction (col. 6, ll. 50-58; col. 11, ll. 43-51; col. 16, ll. 8-16; col. 26, ll. 39-47) wherein the metathesis polymerization is performed wherein the fluorinated monomer or oligomer comprises a functionalized cyclic olefin (col. 13, ll. 16-21; col. 17, ll. 46-51; col. 28, ll. 22-26).  DeSimone teaches that the patterned substrates, which can comprise fluorinated polymer produced by metathesis reactions of fluorinated 
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to contact cells with or hold cells on the surface of a cell culture vessel (medical instrument employed for culturing cells) on the fluorinated cyclic olefin polymeric substrate produced by metathesis reactions of fluorinated monomers which are cyclic olefins taught by Sunaga because DeSimone teaches using substrates comprised of fluorinated cyclic olefin polymeric substrates produced by metathesis reactions of fluorinated monomers which are cyclic olefins as scaffolds for cells and for seeding and culturing cells on the substrates (i.e. as cell culture vessels which are medical instruments) which would require contacting and holding the cells on the surface of the fluorinated cyclic olefin polymeric substrate.
DeSimone doesn’t specify that the cell culture vessels (medical instruments which serve as scaffolds for seeding and culturing cells) constructed of fluorinated cyclic olefin polymeric substrates produced by metathesis reactions of fluorinated monomers which are cyclic olefins are in the shape of a bag; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the scaffolds for seeding and culturing cells constructed of fluorinated cyclic olefin polymeric substrates (cell culture vessels) to be in the shape of a bag as taught by Shirasu.

Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the medical instruments for seeding and culturing cells comprised of the fluorine-containing cyclic olefin polymer of Formula (I) made obvious by Sunaga in view of DeSimone to be in the shape of a bag because Shirasu teaches that cell culture vessels in the shape of a bag constructed from fluorinated polyolefin polymers are superior for cell culture.
Neither Sunaga, DeSimone or Shirasu measure the water contact angle of the fluorine-containing cyclic olefin polymer compositions; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the surface of the medical instrument comprised of a fluorinated cyclic olefin polymer with a repeating structural unit represented by Formula (1) of instant claim 1 which is in contact with or holds cells has a water contact angle between 80° - 100° as taught by Io.
Io teaches fluorine-containing cyclic olefin polymer compositions made from fluorine-containing cyclic olefin repeating structure units which meet the Formula (1) in instant claim 1 (Io, claim 1, [0013]) when n=0 and x is carbon.  Io teaches that the water contact angle of the polymer compositions is preferably 80-100° [0026] and teaches working examples ([0068], [0069], [0071-2], [0074], [0076-7], [0078-9], [0080-1], [0086], surfaces comprised of fluorine-containing cyclic olefin polymer compositions with a repeating structure unit represented by Formula (1) in instant claim 1 preferably have a water contact angle between 85° and 100°.
As described above, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to contact cells with or hold cells on the cell contact surface of the bags (i.e. cell culture vessels which are medical instruments) comprising a fluorinated cyclic olefin polymeric substrate produced by metathesis reactions of fluorinated monomers which are cyclic olefins taught by Sunaga because DeSimone teaches using substrates comprised of fluorinated cyclic olefin polymeric substrates produced by metathesis reactions of fluorinated monomers which are cyclic olefins as scaffolds for cells and for seeding and culturing cells (i.e. as cell culture vessels which are medical instruments) and Shirasu teaches that the cell culture vessels comprised of fluorinated polymer be in the shape of a bag which would require contacting and holding the cells on the surface of the fluorinated cyclic olefin polymeric substrate.  Seeding and culturing cells on the substrate would entail a method comprising a step of inoculating cells over the surface of the substrate of the medical instrument so as to be in contact with or held on the surface (i.e. seeding cells on the substrate) and a step of obtaining cultured cells by culturing the cells (i.e. culturing cells 
Miyauchi teaches functional substrates comprising micropillars (convex-concave structures) on the surface of the substrate (Abst.).  Miyauchi teaches that substrates with such a nanotextured surface show a high water contact angle [0116-7] similar to the effect seen in lotus leaves.  The high water contact angle indicates that the surface is water-repellant (Id.) and allows the cultured cells to easily be dislodged from the surface as compared to a conventional glass Petri dish surface [0111].
Miyauchi teaches methods of culturing cells on their substrates with convex-concave structure [0104-12] comprising a step of placing the cells on the cell culture substrate with micropillars [0106], i.e. inoculating cells over the surface of the substrate of the medical instrument so as to be in contact with or held on the surface, then culturing and proliferating the cells on their cell culture substrate with micropillars [0111], i.e. a step of obtaining cultured cells by culturing the cells, followed by drawing off the medium by suction whereby the sheet of cells is separated from the cell culture substrate with micropillars [0112], i.e. a step of floating the cultured cells from the surface by dislodging with a buffer solution (cell culture media) over the surface which could just as easily be accomplished by adding the buffer solution over the surface on which the cultured cells are formed.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to recover 
Okano teaches methods of liberating cells cultured on a low adhesion substrate (a temperature dependent polymer below the lower critical temperature) wherein the cells are inoculated onto the surface and cultured (Abst.; [0020]), then detaching the cells in culture media or an isotonic fluid [0056], i.e. a buffer solution, by washing the cultured cells so that they are detached for recovery [0065], i.e. floating the cultured cells from the surface by adding a buffer solution over the surface and then separating the cultured cells from the surface by adding a buffer solution over the surface on which the cultured cells are formed.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice a method with the cell culture vessel (medical instrument) made obvious by Sunaga in view of DeSimone and Shirasu, comprising a surface for contacting and culturing the cells formed of the fluorine-containing cyclic olefin polymer composition taught by Sunaga comprising a fluorine-containing cyclic olefin polymer (A) containing a repeating structural unit represented by the general formula (1) and having a fluorine atom content rate of 40 to 75% by mass; a photocurable compound (B); and a photocuring initiator (C), comprising a step of inoculating cells over the surface of the substrate of the cell culture vessel (medical instrument) so as to be in contact with or held on the surface; a step of obtaining cultured cells by culturing the cells; and a step of floating and obtaining the cultured cells from the surface by adding a buffer solution over the surface on which the cultured cells are formed because DeSimone teaches seeding and culturing cells on the prima facie obvious.
Regarding claim 19, Sunaga teaches that their fluorine-containing cyclic olefin polymer composition also comprises a photocurable compound and a photo-curing initiator (Abst.) wherein the mass ratio of the fluorine-containing cyclic olefin polymer and the photocurable compound (fluorine-containing cyclic olefin polymer/photocurable compound) in the fluorine-containing cyclic olefin polymer composition is in the range from 99.9/0.1 to 80/20 ([0021], [0034], [0055], [0531], [0609], [0787]; pp. 31-32, claims 2, 8 and 17) and preferably in the range of 99.9/0.1 to 90/10 [0531]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would prima facie obvious.
Regarding claim 16, Sunaga teaches that their fluorine-containing cyclic olefin polymer composition can comprise a fine pattern on the surface and using the fluorine-containing cyclic olefin polymer substrate with a patterned surface as a medical instrument, e.g. a biochip or a microreactor chip, ([0001], [0002]) wherein the pattern has a convex portion and a concave portion, in which the width of the convex portion and/or the concave portion is from 10 nm to 50 µm, the depth of the concave portion is from 30 nm to 50 µm, and the aspect ratio of the width of the convex portion to the depth of the concave portion is from 0.1 to 500 ([0063], [0614-5]).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cell culture vessel in the form of a bag (medical instrument) made obvious by Sunaga in view of DeSimone and Shirasu to comprise a surface of the substrate formed of the fluorine-containing cyclic olefin polymer composition taught by Sunaga, which is in contact with cells, with a convex-concave structure because Sunaga teaches that their substrate can have a convex-concave patterned surface; therefore, claim 16 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 4-5 regarding the rejection under 35 U.S.C. § 112(d) and the rejection of claims 11 and 15-19 under 35 U.S.C. § 103 over Sunaga in view of DeSimone, Shirasu, Io, Miyauchi, Okano and Tuteja are moot as the rejections have been withdrawn as disclosed above.
Regarding the rejection of claims 11, 16 and 19 (claims 15 and 18 have been canceled) under 35 U.S.C. § 103 over Sunaga in view of DeSimone, Shirasu, Io, Miyauchi and Okano, Applicant alleges that a person of ordinary skill in the art before the effective filing date of the claimed invention would considered the surfaces in Io to comprise completely different material than the surfaces taught by Sunaga because Io uses different polymerization catalysts.  This would appear to be nothing more than practitioner’s argument without any evidentiary basis because Applicant does not provide any evidence that any person of ordinary skill in the art would mistakenly assume that the properties (e.g. water-contact angle) of a bulk polymer material would be due to the polymerization catalyst rather than the properties of the polymer monomer.  As such, the practitioner’s argument is unfounded and unpersuasive.
As set forth in the rejection above, Io teaches substrates formed from fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) of claim 1 and teaches that the water contact angles of the polymer compositions is preferably 80-100° [0026] and demonstrates working examples ([0068], 
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the water contact angle of the surface of the medical instrument taught by Sunaga formed of a fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) of claim 1 would have the same water contact angle of the surfaces in Io formed of a fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) of claim 1.  
Applicant has not provided any evidence that the water contact angle of the surface of the medical instruments taught by Sunaga formed of a fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) of claim 1 WOULD NOT have the same water contact angle of the surfaces in Io formed of a fluorine-containing cyclic olefin polymer which contains a repeating structure unit which encompasses Formula (1) of claim 1, nor has Applicant provided any reasoning to suggest that the surfaces of the medical instruments taught by Sunaga formed of a fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) of claim 1 would have any water contact angle other than 80° - 110° as taught by Io.  Instead of reasoning or evidence, Applicant offers unsupported allegations that a person of ordinary skill in the art at the time of filing would have ASSUMED that the fluorine-containing cyclic olefin polymeric surfaces in Io formed from the polymerization of repeating structure units which encompasses Formula (1) of claim 1 are “completely different materials” which would have “completely 
The original disclosure is clear that the water contact angle of the surface of the medical instrument is determined by the COMPOSITION of the surface which, when the composition of the surface is a fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) of claim 1, would have a water contact angle preferably between 80 and 110° (specification, [0030] – the water contact angle is controlled by the selection of the material which forms the surface of the substrate and “In the present embodiment, forming the surface of the substrate described above using the fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) described above is one of the important elements for setting the water contact angle to be in a desired range.”).  Hence, it is unpersuasive that the surface of the medical instrument taught by Sunaga would have a water contact angle other than 80 – 110° because the surface of the medical instrument taught by Sunaga formed of a fluorine-containing cyclic olefin polymer which contains a repeating structure unit represented by Formula (1) of claim 1 would have the same water contact angle of the surfaces in Io formed of a fluorine-containing cyclic olefin polymer which contains a repeating structure unit which encompasses Formula (1) of claim 1 absent sufficient and compelling evidence to the contrary.
It must be noted that the water contact angle of the medical instrument in the method made obvious by Sunaga in view of DeSimone, Shirasu, Io, Miyauchi and 
Thus, Applicant’s arguments are unpersuasive that the surface of the medical instrument formed of the fluorine-containing cyclic olefin polymer taught by Sunaga would have a water contact angle other than 80 – 110° or that the method made obvious by Sunaga in view of DeSimone, Shirasu, Io, Miyauchi and Okano comprising cultured cells while being retained on the surface of the medical instrument, so a cell sheet can be obtained and detached from the substrate is non-obvious.
Hence, Applicant’s arguments are unpersuasive as to the non-obviousness of the claimed method and the rejection under 35 U.S.C. 103 is maintained with modification to address claim amendments and for clarity.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             	
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651